Citation Nr: 1046210	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.  

2.  Entitlement to service connection for a left ear hearing loss 
disability.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from June 1958 March 1962.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).  

In September 2009, the Board remanded the Veteran's claims to 
obtain outstanding VA treatment records from the VA facility in 
Iowa City, Iowa, dated in 1988 and 1989 and afford him a VA 
audiological examination.  In February 2010 the VA Regional 
Office in Nashville, Tennessee (assisting the VA Appeals 
Management Center (AMC)) obtained treatment records from the VA 
facility in Iowa City, Iowa, dated in 1988 and 1989 and 
associated such with the Veteran's VA claims file.  The Veteran 
was afforded a VA audiological examination in April 2010, the 
report of which has been associated with the Veteran's VA claims 
file.  Therefore, the Board finds that its remand instructions 
have been substantially complied with, and thus, the Board may 
proceed in adjudicating the Veteran's claims.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance); see also D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects that 
the Veteran's current right ear hearing loss disability had its 
onset during his period of military service.  

2.  The competent and credible evidence of record is in equipoise 
as to whether the Veteran's current left ear hearing loss 
disability is related to his period of military service.  

3.  The competent and credible evidence of record is in equipoise 
as to whether the Veteran's current bilateral tinnitus is related 
to his period of military service.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed right ear hearing loss 
disability was incurred in military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed left ear hearing loss 
disability was incurred in military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed bilateral tinnitus was incurred 
in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veteran's claims on appeal have been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on those claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to prevail on the issue of service connection there must 
be medical evidence of (1) a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  A disorder may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic diseases of the 
nervous system such as hearing loss, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the absence of evidence of a hearing loss 
disability in service is not fatal to a Veteran's claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).


Discussion

Since these claims involve the application of similar law to 
parallel facts, for the sake of economy, the Board will discuss 
them together.  

Concerning Hickson element (1), in is uncontroverted that the 
Veteran has been diagnosed with mixed hearing loss in the right 
ear, sensorineural hearing loss in the left ear and bilateral 
tinnitus.  See e.g., the April 2010 VA audiological examination.  
As such, Hickson element (1) has been demonstrated with respect 
to all issues on appeal.  

With respect to Hickson element (2), medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury, the Board will discuss 
disease and injury separately.  

Concerning in-service disease, the Veteran's June 1958 enlistment 
examination report reflects that the Veteran reported prior ear, 
nose and throat trouble.  Notwithstanding the foregoing, the 
"whispered voice" hearings tests at service entry were 
essentially normal (15/15).  

The Veteran's January 1962 separation examination reflects that 
the Veteran suffered from mumps as a child.  The January 1962 
separation examination report also reflects that the Veteran's 
right tympanic membrane was scarred, but intact and that the 
Veteran demonstrated mild conductive hearing loss in his right 
ear.  The separation examiner opined that this was "probably" 
due to "infection as a child."  An audiogram conducted at the 
January 1962 separation examination reflected pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
20 (30)
-
10 (15)
LEFT
0 (15)
5 (15)
5 (15)
-
0 (5)

(NOTE:  Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

Thus, after converting the findings to ISO-ANSI standards, the 
Veteran had a hearing loss disability in his right ear at the 
time of his separation from service.  38 C.F.R. § 3.385; see 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Concerning an in-service injury during service, the Veteran 
contends that his hearing loss and tinnitus are the result of 
acoustic trauma following a bunker explosion during basic 
training at Fort Leonard Wood in July 1958.  See e.g., the April 
2006 VA audiological examination report.  The Veteran's service 
treatment records fail to reflect that this explosion occurred or 
that any injury was incurred at the time.  The medical nexus 
opinions of the April 2006 and April 2010 VA examiners, discussed 
below, appear to be based on the examiners' disbelief that the 
explosion occurred.  

However, the Board observes that, although there is no record of 
an explosion in the Veteran's service treatment records, the 
Veteran is competent to report that one occurred, and the Board 
finds his account to be credible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)  

In as much as, the Veteran's service entrance examination 
reflected normal hearing acuity and audiological testing at the 
time of service discharge revealed hearing loss at a disabling 
level for VA purposes, the Board concludes that a grant of 
service connection for right ear hearing loss is warranted based 
on in-service onset.  

With respect to Hickson element (3), medical evidence of a nexus 
between an in-service injury or disease and the current 
disability, as it pertains to the Veteran's left ear hearing loss 
disability and tinnitus, as briefly noted above, the April 2006 
and April 2010 VA examiners opined that it was not at least as 
likely as not that the Veteran's left ear hearing loss disability 
and/or bilateral tinnitus are related to his in-service noise 
exposure.  The VA examiners both reasoned that these disorders 
were not related to his service because (1) the Veteran had 
several post-service surgical procedures regarding his inner 
ears, (2) the Veteran's January 1962 separation examination 
failed to reflect defective hearing or tinnitus and (3) there was 
no evidence corroborating the Veteran's report of an explosion 
during basic training at Fort Leonard Wood in July 1958.  See the 
April 2006 and April 2010 VA audiological examinations.  

As noted above, the Board has no reason to disbelieve the 
Veteran's assertions concerning acoustic trauma (i.e., the 
explosion at Fort Leonard Wood).  Moreover, concerning the 
Veteran's tinnitus claim, the Board finds it crucial that 
tinnitus is, by definition "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking. It is usually subjective in type."  
See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 
2003).  Because tinnitus is "subjective," its existence is 
generally determined by whether or not the Veteran claims to 
experience it.  For VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002). Thus, the Veteran is competent to report a 
history of tinnitus and difficulty with his hearing in his left 
ear since the in-service explosion.   In light of the credible 
evidence of continuity of symptomatology since service, the Board 
finds that a grant of service connection for tinnitus is 
warranted.  

With respect to the Veteran's left ear hearing loss disability, 
the Board observes that  the fact that service connection is 
warranted for right ear hearing loss disability and tinnitus adds 
to the credibility of his contention that his left ear hearing 
loss is related to service because "an associated hearing loss is 
usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of nearly 
all ear disorders including sensorineural or noise-induced 
hearing loss.  Id.  Thus, the Board finds his complaints of left 
ear hearing problems since service is credible and a grant of 
service connection for left ear hearing loss disability based on 
a continuity of symptomatology since service is warranted.  

In reaching these decisions, the Board is aware of the negative 
opinion rendered by the VA examiners in April 2006 and April 
2010.  However, the Board has considered these opinions and finds 
them to be unpersuasive as they are based on the examiners 
reliance on a lack of documentation in-service of an explosion.  
The Board, as the trier of fact, has found that the Veteran's 
reports of such explosion are credible.  In as much as these 
opinions are based on an incorrect factual history, the Board 
finds them of little probative value.  Accordingly, the benefits 
sought on appeal are allowed.


ORDER

Entitlement to service connection for a right ear hearing loss 
disability is granted.  

Entitlement to service connection for a left ear hearing loss 
disability is granted.  

Entitlement to service connection for bilateral tinnitus is 
granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


